Citation Nr: 1820989	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO. 12-21 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for multiple myeloma (also claimed as Hodgkin's disease), to include as due to exposure to herbicides.

2. Entitlement to service connection for malignant skin neoplasms (also claimed as skin rash), to include as due to exposure to herbicides.

3. Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for skin cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Entitlement to service connection for skin cancer, to include as due to exposure to herbicides was previously denied by the RO in an un-appealed June 2006 rating decision. Correspondence from the RO in January 2009 indicates that the Veteran filed new claims in October 2008; however the RO was unable to locate the original paperwork submitted by the Veteran. The Veteran resubmitted the claims in March 2009 and April 2009 including a new claim for the previously denied claim of entitlement to service connection for skin cancer, to include as due to exposure to herbicides claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The record includes Social Security Administration (SSA) correspondence, which reflects that the Veteran was entitled to monthly disability benefits beginning July 2005. Further, in the August 2008 Veteran's Application for Compensation and/or Pension (VA Form 21-526) the Veteran wrote that he received Social Security as a source of recurring monthly income. After a review of the claims file, there is no indication in that VA attempted to obtain these SSA records and such records have not been associated with the claims file. The omission of potentially relevant records, particularly those in the possession of another Federal government agency, necessitates that the claim must be returned for additional development. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A (2012) when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments). Thus, an effort must be made to locate and associated any relevant SSA records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's SSA records, to include the most recent disability determination for SSI benefits and the records upon which the determination was based. All SSA records should be associated with the record. If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2017).

2. Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information she might have to support her claims, to include lay statements. After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file. Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.


3. After all available evidence has been associated with the record; the AOJ should review the evidence and determine if further development is warranted. The AOJ should take any additional development as deemed necessary.

If the AOJ determines that there is new and material evidence to re-open the Veteran's claim for entitlement to service connection for skin cancer, to include as due to exposure to herbicides, the claim shall be re-opened.

4. After completing the requested actions, readjudicate the claims on appeal; to include entitlement to service connection for skin cancer, to include as due to exposure to herbicides; if re-opened. If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

